Slip Op. 06 - 151

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - x
CARIBBEAN ISPAT LIMITED,              :

                          Plaintiff,   :

                 v.                    :   Court No. 02-00756

UNITED STATES,                         :   Before: Senior Judge
                                                   Aquilino
                                       :
                          Defendant.
                                      :
- - - - - - - - - - - - - - - - - - - x


                           ORDER


          The mandate of the United States Court of Appeals for the

Federal Circuit having now issued in conjunction with its opinion

and judgment reported at 450 F.3d 1336 (2006) that this court's

underlying slip opinion 05-37, 29 CIT         , 366 F.Supp.2d 1300

(2005), be vacated and the case remanded;       Now therefore, in

compliance therewith, it is hereby


          ORDERED that the defendant United States International

Trade "Commission . . . make a specific causation determination and

in that connection . . . directly address whether [other LTFV

imports and/or fairly traded imports] would have replaced [Trinidad

and Tobago's] imports without any beneficial effect on domestic

producers", 450 F.3d at 1341, quoting from Bratsk Aluminum Smelter

v. United States, 444 F.3d 1369, 1375 (Fed.Cir. 2006); and it is

further hereby
Court No. 02-00756                                          Page 2




          ORDERED that the defendant have until January 12, 2007 to

make that determination and report the result thereof to the other

parties and this court, whereupon those parties may have until

February 2, 2007 to comment thereon.


Dated: New York, New York
       October 13, 2006


                              /s/ Thomas J. Aquilino, Jr.
                                        Senior Judge